EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mr. Marc
Brockhaus, Attorney for Application, on 4 May 2021.

The application has been amended as follows, text in italics being unchanged claim text; underlined text being text that is inserted, and 

In claim 1, between the phrases, “the inner surface of the sensor body” and “; and a conductive element” is inserted the following:
“, the sensing element being a membrane that is responsive to a fluid or analyte generated by a fluid-reagent reaction;”

Claim 5 is deleted and now recites:
“The microcapillary sensor array of claim1, wherein the sensing element has at least one enzyme configured to be responsive to a pre-determined analyte to generate a response signal.”

In claim 15, after the phrase, “the inner surface of the sensor body” is

“, the sensing element being a membrane that is responsive to a fluid or analyte generated by a fluid-reagent reaction;”

Also in claim 15, between the terms “a” and “conductive element” is inserted the phrase:
“plurality of conductive elements with a”
and between the terms “contact with” and “sensing element”
the term “” is replaced with the term “each”

In claim 18, between the phrases, “the inner surface of the sensor body” and semicolon (“;”) is inserted the following:
“, the sensing element being a membrane that is responsive to a fluid or analyte generated by a fluid-reagent reaction”

In claim 19, between the phrases, “the inner surface of the sensor body” and the semicolon (“;”) is inserted the following:
“, the sensing element being a membrane that is responsive to a fluid or analyte generated by a fluid-reagent reaction”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art reference to the present claims is the previously cited Samproni (US .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. Christopher Ball/           Primary Examiner, Art Unit 1795                                                                                                                                                                                              	26 May 2021